Title: To Benjamin Franklin from Jonathan Williams, Jr., 25 July 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir.
nantes 25 July. 1777.
Inclosed is a Letter which I have written to Mr. Holkar. If you think there is no impropriety in it I shall take it as a favour if you will send it him, letting him know at the same time who I am, as perhaps he may not reccollect me. I hear you intend coming here soon to see the Salt works, if so it will be best to make haste as the Season advances fast. In expectation of seeing you I shall not at present trouble you with any thing on the Subject of my affairs. I thank you for the advice contained in your last which I am determined to take every method in my power of following. I am with the greatest Respect most dutifully and affectionately Yours
J Williams
 
Addressed: A monsieur / Monsieur Franklin LLD / a / Passy
Notation: Jona Williams Nantes 25 July 77
